                 Case 20-10910-CSS              Doc 451        Filed 10/06/20        Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                  )
In re:                                                            ) Chapter 11
                                                                  )
TZEW HOLDCO LLC, et al., 1                                        ) Case No. 20-10910 (CSS)
                                                                  )
                                    Debtors.                      ) (Jointly Administered)
                                                                  )
                                                                  )

NOTICE OF AGENDA FOR TELEPHONIC HEARING SCHEDULED FOR OCTOBER
8, 2020 AT 10:00 A.M. (PREVAILING EASTERN TIME), BEFORE THE HONORABLE
   CHRISTOPHER S. SONTCHI BANKRUPTCY JUDGE, AT THE UNITED STATES
 BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE, LOCATED AT 824
           NORTH MARKET STREET, 5th FLOOR, COURTROOM NO. 6,
                        WILMINGTON, DELAWARE 19801

               ANY PARTY WISHING TO PARTICIPATE IN THE HEARING
               MUST APPEAR THROUGH BOTH COURTCALL AND ZOOM.


                   TO APPEAR BY VIDEO CONFERENCE VIA ZOOM,
                PARTIES SHOULD USE THE FOLLOWING INSTRUCTIONS:

                                Topic: TZEW 20-10910 Hearing
               Time: October 8, 2020 at 10:00 a.m. Eastern Time (US and Canada)

               Join Zoom Hearing: https://debuscourts.zoomgov.com/j/1609918924
                                          Meeting ID: 160 991 8924
                                             Password: 004857


TO APPEAR TELEPHONICALLY VIA COURTCALL, PARTIES MUST MAKE PRIOR
               ARRANGEMENTS WITH COURTCALL BY
          TELEPHONE (866-582-6878) OR FACSIMILE (866-533-2946)




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: PP Group, LLC (5579); PP Property Holdings, LLC (1013); PP Parks Beverage Company, LLC
(2339); PP Parks Holdings, LLC (7913); PP Parks Management, LLC (2937); TZEW Holdco LLC (0252); TZEW
Intermediate Corp. (1058). The location of the Debtors’ service address in these chapter 11 cases is: c/o Paladin
Management, 633 W. 5th Street, 28th Floor, Los Angeles, CA 90071.




DOCS_DE:230928.4 04420/001
                Case 20-10910-CSS        Doc 451     Filed 10/06/20     Page 2 of 4




RESOLVED MATTERS:

1.      Debtors’ Fourth Omnibus Motion Seeking Entry of an Order Authorizing the Rejection
        of Certain Executory Contracts and Granting Related Relief [Filed: 8/21/20] (Docket No.
        404).

        Response Deadline: September 11, 2020, at 4:00 p.m. ET

        Responses Received: None.

        Related Documents:

        a.       [Signed] Order Authorizing Rejection of Certain Executory Contracts and
                 Granting Related Relief [Filed: 6/16/20] (Docket No. 435).

        Status: The order has been entered. No hearing is necessary.

2.      [Filed Under Seal] Motion of Protective Life Insurance Company for Confirmation of the
        Scope of the Automatic Stay, or, Alternatively, Relief from the Automatic Stay [Filed:
        9/1/20] (Docket No. 408).

        Response Deadline: September 15, 2020, at 4:00 p.m. ET

        Responses Received: Informal comments from the Office of the United States Trustee.

        Related Documents:

        b.       [Redacted] Motion of Protective Life Insurance Company for Confirmation of the
                 Scope of the Automatic Stay, or, Alternatively, Relief from the Automatic Stay
                 [Filed: 9/1/20] (Docket No. 409)

        b.       [Signed] Order Pursuant to 11 U.S.C. §§ 105 and 107, Fed. R. Bankr. 9018, and
                 De. Bankr. L.R. 9018-1 Authorizing Protective Life Insurance Company to File
                 Under Seal Certain Exhibits to the Motion of Protective Life Insurance Company
                 for Confirmation of the Scope of the Automatic Stay, or, Alternatively, Relief
                 from the Automatic Stay [Filed: 9/17/20] (Docket No. 439).

        c.       [Signed] Order Granting Motion for Confirmation of the Scope of the Automatic
                 Stay, or, Alternatively, Relief from the Automatic Stay [Filed: 9/17/20] (Docket
                 No. 438).

        Status: The order has been entered. No hearing is necessary.




                                              2
DOCS_DE:230928.4 04420/001
                Case 20-10910-CSS            Doc 451    Filed 10/06/20   Page 3 of 4




3.      Motion of Moses Grossman, Individually, and as Administrator of the Estate of H.G.,
        Deceased, for Relief From the Automatic Stay to Pursue State Court Action Against
        Debtors [Filed: 9/17/20] (Docket No. 441).

        Response Deadline: October 1, 2020 at 4:00 p.m. ET (extended to a date to be
        determined for the Debtors)

        Responses Received: None.

        Related Documents:

        a.       [Proposed] Order Granting Motion of Moses Grossman, Individually, and as
                 Administrator of the Estate of H.G., Deceased, for Relief From the Automatic
                 Stay to Pursue State Court Action Against Debtors [Filed: 9/17/20] (Docket No.
                 441, Exhibit A).

        b.       Certification of Counsel Regarding Order Granting Moses Grossman,
                 Individually, and as Administrator of the Estate of H.G., Deceased, for Relief
                 from the Automatic Stay to Pursue State Court Action Against Debtors [Filed:
                 10/6/20] (Docket No. 450).

        Status: This matter has been resolved and a revised order has been submitted under
        certification of counsel. No hearing is necessary unless the Court has questions.

QUARTERLY FEE APPLICATIONS:

4.      Quarterly Fee Applications are scheduled to go forward at this hearing. Attached hereto
        as Exhibit A is a complete list of those quarterly fee applications scheduled to be heard.
        The items listed on Exhibit A hereto correspond to the order of the fee applications, and
        documents related thereto, that were previously submitted to the Court, pursuant to the
        Court’s Chambers’ Procedures.

        Responses Received: None.

        Related Documents:

        a.       Certification of Counsel Regarding Omnibus Order Approving Interim Fee
                 Applications for Compensation and Reimbursement of Expenses [Filed: 10/6/20]
                 (Docket No. 449)

                 (i)         [Proposed] Omnibus Order Approving Interim Fee Applications for
                             Compensation and Reimbursement of Expenses [Filed: 10/6/20] (Docket
                             No. 449 Exhibit 1)




                                                 3
DOCS_DE:230928.4 04420/001
                Case 20-10910-CSS       Doc 451        Filed 10/06/20    Page 4 of 4




        Status: This matter will go forward.


Dated: October 6, 2020                             PACHULSKI STANG ZIEHL & JONES LLP


                                                   /s/ Timothy P. Cairns
                                                   Laura Davis Jones (DE Bar No. 2436)
                                                   David M. Bertenthal (CA Bar No. 167624)
                                                   Timothy P. Cairns (DE Bar No. 4228)
                                                   919 North Market Street, 17th Floor
                                                   P.O. Box 8705
                                                   Wilmington, Delaware 19899 (Courier 19801)
                                                   Telephone: (302) 652-4100
                                                   Facsimile: (302) 652-4400
                                                   Email: ljones@pszjlaw.com
                                                          dbertenthal@pszjlaw.com
                                                          tcairns@pszjlaw.com

                                                   Counsel to the Debtors and Debtors in Possession




                                               4
DOCS_DE:230928.4 04420/001
